UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30,2011 Commission file number 1-8491 HECLA MINING COMPANY (Exact name of registrant as specified in its charter) Delaware 77-0664171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6500 Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of principal executive offices) (Zip Code) 208-769-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XX .No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XX .No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated Filer XX.Accelerated Filer . Non-Accelerated Filer .Smaller reporting company . (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes .No XX. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding November 6, 2011 Common stock, par value $0.25 per share Hecla Mining Company and Subsidiaries Form 10-Q For the Quarter Ended September30,2011 INDEX* Page PART I - Financial Information Item 1 – Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Income - Three Months Ended and Nine Months Ended – September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 36 PART II - Other Information Item 1 – Legal Proceedings 36 Item 1A – Risk Factors 36 Item 6 – Exhibits 37 Signatures 38 Exhibits 39 *Items 2, 3, 4 and 5 of Part II are omitted as they are not applicable. 2 Item 1. Financial Statements Part I - Financial Information Hecla Mining Company and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except shares) September 30, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Investments — Accounts receivable Inventories: Concentrates, doré, and stockpiled ore Materials and supplies Current deferred income taxes Other current assets Total current assets Non-current investments Non-current restricted cash and investments Properties, plants, equipment and mineral interests, net Non-current deferred income taxes Other non-current assets and deferred charges Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll and related benefits Accrued taxes Current portion of capital leases Current portion of accrued reclamation and closure costs Current derivative contract liabilities — Total current liabilities Capital leases Accrued reclamation and closure costs Other noncurrent liabilities Total liabilities Commitments and contingencies SHAREHOLDERS’ EQUITY Preferred stock, 5,000,000 shares authorized: Series B preferred stock, $0.25 par value, 157,816 shares issued and outstanding, liquidation preference — $7,891 39 39 6.5% Mandatory Convertible Preferred Stock, $0.25 par value, shares issued and outstanding 2011 — 0 and 2010 — 2,012,500, liquidation preference 2011 — $0 and 2010 — $201,250 — Common stock, $0.25 par value, authorized 500,000,000 shares; issued and outstanding 2011 — 279,620,991 shares and 2010 — 258,485,666 shares Capital surplus Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost; 2011 – 392,645 and 2010 – 335,957 shares ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 3 Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) (Dollars and shares in thousands, except for per-share amounts) Three Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Sales of products $ Cost of sales and other direct production costs Depreciation, depletion and amortization Gross profit Other operating expenses: General and administrative Exploration Pre-development — — Other operating expense Provision for closed operations and environmental matters Income from operations Other income (expense): Gain (loss) on sale or impairment of investments — — ) Gain (loss) on derivative contracts ) ) Interest and other income (expense) ) 70 ) Interest expense ) Income before income taxes Income tax provision ) Net income Preferred stock dividends ) Income applicable to common shareholders $ Comprehensive income: Net income $ Reclassification of net (gain) loss on sale or impairment of marketable securities included in net income — — ) Unrealized holding gains (losses) on investments ) ) ) Comprehensive income $ Basic income per common share after preferred dividends $ Diluted income per common share after preferred dividends $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted The accompanying notes are an integral part of the interim condensed consolidated financial statements. 4 Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended September 30, 2011 September 30, 2010 Operating activities: Net income $ $ Non-cash elements included in net income: Depreciation, depletion and amortization Gain on sale of investments ) ) Loss on impairment of investments — Provision for reclamation and closure costs Stock compensation Deferred income taxes Amortization of loan origination fees (Gain) loss on derivative contracts ) Other non-cash charges, net Change in assets and liabilities: Accounts receivable ) Inventories ) Other current and non-current assets Accounts payable and accrued liabilities Accrued payroll and related benefits ) Accrued taxes ) Accrued reclamation and closure costs and other non-current liabilities ) Cash provided by operating activities Investing activities: Additions to properties, plants, equipment and mineral interests ) ) Proceeds from sale of investments Proceeds from disposition of properties, plants and equipment — Purchases of investments ) — Changes in restricted cash and investment balances Net cash used in investing activities ) ) Financing activities: Proceeds from exercise of stock options and warrants Acquisition of treasury shares ) ) Dividends paid to preferred shareholders ) ) Repayments of capital leases ) ) Net cash (used) provided by financing activities ) Change in cash and cash equivalents: Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Significant non-cash investing and financing activities: Addition of capital lease obligations $ $ Accounts payable change relating to capital additions $ $ ) Preferred stock dividends paid in common stock $ — $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 5 Note 1.Basis of Preparation of Financial Statements In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements and notes to the interim condensed consolidated financial statements contain all adjustments, consisting of normal recurring items, necessary to present fairly, in all material respects, the financial position of Hecla Mining Company and its consolidated subsidiaries (“we” or “our” or “us”).These unaudited interim condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and related footnotes as set forth in our annual report filed on Form 10-K for the year ended December31,2010, as it may be amended from time to time. The results of operations for the periods presented may not be indicative of those which may be expected for a full year.The unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although we believe that the disclosures are adequate for the information not to be misleading. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, the reported amounts of revenues and expenses during the reporting period and the disclosures of contingent liabilities.Accordingly, ultimate results could differ materially from those estimates. Note 2.Investments and Restricted Cash Investments No current investments were held at September30,2011.At December31,2010, the fair value of our current investments was $1.5 million, with a cost basis of approximately $0.8 million.This investment was sold in February 2011 for proceeds of $1.4 million, resulting in a pre-tax gain of approximately $0.6 million. At September30,2011 and December31,2010, the fair value of our non-current investments was $3.3 million and $1.2 million, respectively.Marketable equity securities are carried at fair value, as they are classified as “available-for-sale.” The cost basis of these non-current investments, representing equity securities, was approximately $3.7 million and $0.2 million at September30,2011 and December31,2010, respectively, as we acquired additional mining-related investments in the second quarter of 2011. At September30,2011, total unrealized gains of $0.2 million for investments held having a net gain position and total unrealized losses of $0.6 million for investments held having a net loss position were included in accumulated other comprehensive loss. Restricted Cash and Investments Various laws, permits, and covenants require that financial assurances be in place for certain environmental and reclamation obligations and other potential liabilities.Restricted investments primarily represent investments in money market funds and certificates of deposit.These restricted investments are to be used primarily for reclamation funding or for funding surety bonds and were $0.9 million at September30,2011 and $10.3 million at December31,2010. The reduction in restricted investments was due to the release of collateral on bonding requirements primarily related to future reclamation at the Greens Creek unit. 6 Note 3.Income Taxes Major components of our income tax provision for the three months and nine months ended September30,2011 and 2010 are as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Current: Federal $ State Foreign Total current income tax provision Deferred: Federal and state deferred income tax provision Discrete benefit for change in valuation allowance attributable to future periods — — — ) Total deferred income tax provision Total income tax provision $ Our ability to utilize our deferred tax assets depends on future taxable income generated from operations. For the nine months ended September30,2011, there were no circumstances that caused us to change our assessment of the ability to generate future taxable income to realize the currently recognized deferred tax assets.After utilization of $61 million during the first nine months of 2011, the net deferred tax asset at September30,2011 was $127 million. It is possible that the valuation allowance on our deferred tax asset will change in the future as a result of the analysis of our long-range forecasts, with a resulting tax provision. The current income tax provisions for the three- and nine-month periods ended September30,2011 and 2010 vary from the amounts that would have resulted from applying the statutory income tax rate to pre-tax income primarily due to the effects of percentage depletion for all periods presented and the change in valuation allowance during the nine-month period ended September 30, 2010. Note 4.Commitments and Contingencies Bunker Hill Superfund Site and Related Environmental Claims Recent Developments On September 8, 2011, a Consent Decree (the “Consent Decree”) settling environmental litigation and related claims involving Hecla Limited pertaining to historic releases of mining wastes in the Coeur d'Alene Basin was approved and entered by the U.S. District Court in Idaho.The Consent Decree resolved all existing claims of the United States, the Coeur d'Alene Indian Tribe, and the State of Idaho (“Plaintiffs”) against Hecla Limited and its affiliates under the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”) (and certain other statutes) for past response costs, future environmental remediation costs, and natural resource damages related to historic releases of mining wastes in the Coeur d'Alene River Basin, as well as all remaining obligations of Hecla Limited under the Box Decree (as defined below).The Consent Decree contains comprehensive terms of settlement, including financial terms which require that Hecla Limited pay, in the aggregate, $264.4 million to the Plaintiffs over approximately three years.In early October 2011, Hecla Limited made payments totaling approximately $168 million to the Plaintiffs, and delivered surety bonds providing security for the remaining $96.4 million due over the next three years. History of Coeur d’Alene River Basin Environmental Claims In July 1991, the Coeur d’Alene Indian Tribe (“Tribe”) brought a lawsuit under CERCLA in Idaho Federal District Court against our wholly owned subsidiary Hecla Limited, ASARCO Incorporated (“ASARCO”) and a number of other mining companies asserting claims for damages to natural resources downstream from a rectangular 21-square-mile site located near Kellogg, Idaho (the “Box”) within the Bunker Hill Superfund site over which the Tribe alleges some ownership or control. The Tribe’s natural resource damage litigation was consolidated with the United States’ litigation described below. Because of various bankruptcies and settlements of other defendants, until the Consent Decree was entered on September 8, 2011, Hecla Limited was the only remaining defendant in the Tribe’s natural resource damages case. 7 In 1994, Hecla Limited, as a potentially responsible party under CERCLA, entered into a Consent Decree with the U.S. Environmental Protection Agency (“EPA”) and the State of Idaho concerning environmental remediation obligations in the Box. The 1994 Consent Decree (the “Box Decree” or “Decree”) settled Hecla Limited’s response-cost responsibility under CERCLA in the Box. Parties to the Decree included Hecla Limited, Sunshine Mining and Refining Company and ASARCO. In March 1996, the United States filed a lawsuit in Idaho Federal District Court against certain mining companies, including Hecla Limited, that conducted historic mining operations in the Silver Valley of north Idaho. The lawsuit asserted claims under CERCLA and the Clean Water Act, and sought recovery for alleged damages to, or loss of, natural resources located in the Coeur d’Alene River Basin (“Basin”) in north Idaho for which the United States asserts it is the trustee under CERCLA. The lawsuit claimed that the defendants’ historic mining activity resulted in releases of hazardous substances and damaged natural resources within the Basin. The suit also sought declaratory relief as to the defendants’ joint and several liability for response costs under CERCLA for historic mining impacts in the Basin outside the Box. Hecla Limited had asserted a number of defenses to the United States’ claims. In May 1998, the EPA announced that it had commenced a Remedial Investigation/Feasibility Study under CERCLA for the Basin, including Lake Coeur d’Alene (but excluding the Box), in support of its response cost claims asserted in the United States’ March 1996 lawsuit. In September 2002, the EPA issued the interim Record of Decision (“ROD”) for the Basin proposing a $359 million Basin-wide remediation plan to be implemented over 30 years and establishing a review process at the end of the 30-year period to determine if further remediation would be appropriate.In 2009, the EPA commenced a process to adopt certain changes to the ecological remediation plan for the upper portion of the Basin only (in contrast to the 2002 ROD which addressed the entire Basin, including the upper and lower portions).In February 2010, the EPA issued a draft focused feasibility study report which presents and evaluates alternatives for remediation of the upper portions of the Basin.On July 12, 2010, the EPA released for public comment its proposed plan for remediation of the upper portion of the Basin.The public comment period concluded on November 23, 2010.Although a final remedy has not been selected, the proposed remediation plan was originally estimated to cost, in net present value terms, approximately $1.3 billion, including work in the Box.However, recently the EPA has made public statements indicating that the proposed remediation plan could have a reduced scope (and cost) from what EPA released in July 2010. In January 2001, Phase I of the trial on the consolidated Tribe’s and the United States’ claims commenced, and was concluded in July 2001. Phase I addressed the extent of liability, if any, of the defendants and the allocation of liability among the defendants and others, including the United States. In September 2003, the Court issued its Phase I ruling, holding that Hecla Limited has some liability for Basin environmental conditions. The Court refused to hold the defendants jointly and severally liable for historic tailings releases and instead allocated a 22% share of liability to ASARCO and a 31% share of liability to Hecla Limited for impacts resulting from tailings releases. The portion of natural resource damages, past costs and remediation costs to which this 31% applies, other cost allocations applicable to Hecla Limited, and the Court’s determination whether the EPA’s remediation proposals satisfy CERCLA requirements, were to be addressed in Phase II of the litigation (if the case had not settled). The Court also left issues on the deference, if any, to be afforded the EPA’s remediation plan, for Phase II. The Court found that while certain Basin natural resources had been injured, “there has been an exaggerated overstatement” by the plaintiffs of Basin environmental conditions and the mining impact. As stated in their own filings, the United States' and the Tribe's claims for natural resource damages for Phase II were potentially in the range of $2.0 to $3.4 billion. Because of a number of factors relating to the quality and uncertainty of the United States' and Tribe's natural resource damage claims, Hecla Limited was unable to estimate what, if any, liability or range of liability it could have had for these claims in the event settlement of the Basin environmental litigation and other claims was not reached. Two of the defendant mining companies, Coeur d’Alene Mines Corporation and Sunshine Mining and Refining Company, settled their liabilities in the Basin litigation during 2001. On March 13, 2009, the United States reached agreement with ASARCO concerning ASARCO’s liability in the Basin litigation.The agreement, among other things, required the payment by ASARCO of approximately $482 million to the United States or certain trusts. That agreement was approved by the Bankruptcy Court – ASARCO had previously filed for Chapter 11 bankruptcy in August 2005 –and the U.S. Federal District Court in Texas in late 2009.As a result of approval of ASARCO’s Plan of Reorganization in the bankruptcy proceeding, and the distribution of approximately $482 million, plus interest, to the United States or certain trusts in December 2009, ASARCO was dismissed as a defendant in the Idaho Federal Court litigation in September 2010.This left Hecla Limited as the only defendant remaining in the Basin litigation. Because of the nature of ASARCO’s settlement and of the bankruptcy proceeding, Hecla Limited did not believe the Basin environmental claims asserted against ASARCO in the bankruptcy proceeding or settlement distribution amounts were necessarily indicative of Hecla Limited’s potential liability in the Basin litigation had the case not settled. 8 As a result of the Consent Decree, the case has been dismissed (including the Phase II proceeding). Accrual for Basin Claims In light of the approximately $168 million already paid under the Consent Decree in October 2011, Hecla Limited remains obligated under the Consent Decree to make the following payments: • $25 million of cash by October 8, 2012; • $15 million of cash by October 8, 2013; and • approximately $56.4 million by August 2014, as quarterly payments of the proceeds from the exercise of any outstanding Series 1 and Series 3 warrants (which have an exercise price of between $2.45 and $2.50 per share) during the quarter, with the remaining balance, if any, due in August 2014. As noted above, these payments are secured by a third party surety for which Hecla Limited pays an annual maintenance fee.Further, the $25 million and $15 million payments accrue interest from September 8, 2011 until payment at the Superfund rate (0.69% for 2011, 0.74% for 2012).Finally, in addition to the foregoing payments, Hecla Limited is obligated to provide a limited amount of land it currently owns to be used as a waste repository site. As a result of the foregoing developments, we have accrued a total of $262.3 million as of September30,2011 for the net present value of all of Hecla Limited's payments due under the Consent Decree, including the approximately $168 million paid in October 2011, which will decrease the accrual from its balance at September 30, 2011. Insurance Coverage In 1991, Hecla Limited initiated litigation in the Idaho District Court, County of Kootenai, against a number of insurance companies that provided comprehensive general liability insurance coverage to Hecla Limited and its predecessors. Hecla Limited believes the insurance companies had a duty to defend and indemnify Hecla Limited under their policies of insurance for all liabilities and claims asserted against it by the EPA and the Tribe under CERCLA related to the Box and the Basin. In 1992, the Idaho State District Court ruled that the primary insurance companies had a duty to defend Hecla Limited in the Tribe's lawsuit. During 1995 and 1996, Hecla Limited entered into settlement agreements with a number of the insurance carriers named in the litigation. Prior to 2009, Hecla Limited received a total of approximately $7.2 million under the terms of the settlement agreements. Thirty percent (30%) of these settlements were paid to reimburse the U.S. Government for past costs under the Box Decree. Litigation is still pending against one insurer and the trial was suspended until the underlying environmental claims against Hecla Limited were resolved or settled. Now that the Consent Decree has been entered, we expect to move towards resolution of Hecla Limited's insurance claims in the next few months, either through settlement or trial. As of September 30, 2011, Hecla Limited has not recorded a receivable or reduced its accrual for obligations under the Consent Decree to reflect the receipt of any potential insurance proceeds. Rio Grande Silver Guaranty On February 21, 2008, our wholly-owned subsidiary, Rio Grande Silver Inc. (“Rio”), entered into an agreement with Emerald Mining & Leasing, LLC (“EML”) and Golden 8 Mining, LLC (“G8”) to acquire the right to earn-in to a 70% interest in the San Juan Silver Joint Venture, which holds a land package in the Creede Mining District of Colorado.On October 24, 2008, Rio entered into an amendment to the agreement which delays the incurrence of qualifying expenses to be paid by Rio pursuant to the original agreement.In connection with the amended agreement, we are required to guarantee certain environmental remediation-related obligations of EML to Homestake Mining Company of California (“Homestake”) up to a maximum liability to us of $2.5 million.As of September 30, 2011, we have not been required to make any payments pursuant to the guaranty.We may be required to make payments in the future, limited to the $2.5 million maximum liability, should EML fail to meet its obligations to Homestake (which has since been acquired by Barrick Gold Corp.). However, to the extent that any payments are made by us under the guaranty, EML, in addition to other parties named in the amended agreement, have jointly and severally agreed to reimburse and indemnify us for any such payments.We have not recorded a liability relating to the guaranty as of September30,2011. 9 Lucky Friday Water Permit Exceedances In late 2008 and during 2009, Hecla Limited experienced a number of alleged water permit exceedances for water discharges at its Lucky Friday unit.The 2008 alleged violations resulted in Hecla Limited entering into a Consent Agreement and Final Order (“CAFO”) and a Compliance Order with the EPA in April 2009, which included an extended compliance timeline.In connection with the CAFO, Hecla Limited agreed to pay an administrative penalty to the EPA of $177,500 to settle any liability for such alleged exceedances.The 2009 alleged violations were the subject of a December 2010 letter from the EPA informing Hecla Limited that EPA is prepared to seek civil penalties for these alleged violations, as well as for alleged unpermitted discharges of waste water in 2010 at the Lucky Friday unit. In the same letter, the EPA invited Hecla Limited to discuss these matters with them prior to filing a complaint. In April 2011, Hecla Limited received an additional request for information from the EPA on the alleged unpermitted discharges in 2010. Hecla Limited disputes the EPA’s assertions, but has begun negotiations with the EPA in an attempt to resolve the matter,which includes additional water quality monitoring to better understand the quality and source of the alleged unpermitted discharge. We do not believe that the outcome of this claim will have a material adverse effect on our results from operations or financial position. Hecla Limited strives to maintain its water discharges at the Lucky Friday unit in full compliance with the permit, but cannot provide assurances that it will be able to fully comply with the permit limits in the future. States of South Dakota and Colorado Superfund Sites Related to CoCa Mines, Inc. In 1991, Hecla Limited acquired all of the outstanding common stock of CoCa Mines, Inc. (“CoCa”). Gilt Edge Mine Superfund Site In August 2008, the EPA made a formal request to CoCa for information regarding the Gilt Edge Mine Site located in Lawrence County, South Dakota, and asserted that CoCa may be liable for environmental cleanup at the site.The Gilt Edge Mine Site was explored and/or mined beginning in the 1890s.In the early 1980s, CoCa was involved in a joint venture that conducted a limited program of exploration work at the site.This joint venture terminated in 1984, and by 1985 CoCa had divested itself of any interest in the property. In July 2010 the United States informed CoCa that it intends to pursue CoCa and several other potentially responsible parties on a joint and several basis for liability for past and future response costs at Gilt Edge under CERCLA.Currently, the United States alleges that CoCa is liable based on participation in the joint venture, and that CoCa has succeeded to the liabilities of its predecessor at the site, Congdon & Carey, which may have held certain property interests at the site. As of January 2010, the EPA had allegedly incurred approximately $91 million in response costs to implement remedial measures at the Gilt Edge site, and estimates future response costs will total $72 million.Hecla Limited did not acquire CoCa until 1991, well after CoCa discontinued its involvement with the Gilt Edge site.In addition, CoCa is and always has been a separate corporate entity from Hecla Limited. In August 2010, CoCa initiated negotiations with the United States in order to reach a settlement of its liabilities at the site that accounts for CoCa’s limited financial resources.In late September 2010, in connection with these negotiations, CoCa received a request from the Department of Justice for additional information regarding its finances.CoCa provided written responses and additional information in January 2011.In April 2011, CoCa, and its parent Hecla Limited, received additional information requests related to Gilt Edge, and both entities responded to the EPA in July 2011.We believe that Hecla Limited is not liable for any cleanup at the site, and if CoCa might be liable, it has limited assets with which to satisfy any such liability.Settlement negotiations with EPA are ongoing. Nelson Tunnel/Commodore Waste Rock Pile Superfund Site In August 2009, the EPA made a formal request to CoCa for information regarding the Nelson Tunnel/Commodore Waste Rock Pile Superfund Site in Creede, Colorado.A timely response was provided and the EPA later arranged to copy additional documents.CoCa was involved in exploration and mining activities in Creede during the 1970s and the 1980s.No formal claim for response costs under CERCLA has been made against CoCa for this site.Hecla Limited did not acquire CoCa until 1991, well after CoCa discontinued its historical activities in the vicinity of the site. In addition, CoCa is and always has been a separate corporate entity from Hecla Limited. Therefore, we believe that Hecla Limited is not liable for any cleanup, and if CoCa might be liable, it has limited assets with which to satisfy any such liability. 10 ASARCO, LLC Contribution Claim In April 2011, a complaint was filed against Hecla Mining Company and several other mining companies in Federal District Court in Montana by ASARCO, LLC, seeking contribution and cost recovery relating to the alleged payment by ASARCO of approximately $9 million to the State of Montana and the United States in connection with ASARCO’s CERCLA liabilities in the Block P Mine and Mill Site, which is part of the Barker Hughesville Mining District, which is a Superfund site in Montana.The complaint was amended in September 2011 to name Hecla Limited rather than Hecla Mining Company as one of the defendants to the lawsuit.We have begun investigating the basis for ASARCO’s claims; however, we do not believe that the outcome of this claim will have a material adverse effect on our results from operations or financial position.We have not recorded a liability relating to the claim as of September30,2011. Johnny M Mine Area near San Mateo, McKinley County, New Mexico In May 2011, the EPA made a formal request to Hecla Mining Company for information regarding the Johnny M Mine Area near San Mateo, McKinley County, New Mexico, and asserted that Hecla Mining Company may be responsible under CERCLA for environmental cleanup at the site and costs the EPA has incurred at the site.Mining at the Johnny M was conducted for a limited period of time by Ranchers Exploration and Development Corporation, a predecessor of our subsidiary, Hecla Limited.In June, Hecla Limited responded to the EPA’s request and discussions are ongoing. While we believe it is probable that Hecla Limited will have some amount of liability relating to the Johnny M Site, we cannot with any degree of certainty estimate the amount of such liability.Estimating the amount of such liability is not possible at this point in time for several reasons, including (but not limited to)that neither the EPA nor Hecla Limited have completedinvestigations of the site, the amount and type of remediation required have not yet been determined, and the existence of other potentially responsible parties has not yet been determined. Carpenter Snow Creek Site, Cascade County, Montana In July 2010, the EPA made a formal request to Hecla Mining Company for information regarding the Carpenter Snow Creek Superfund Site located in Cascade County, Montana.The Carpenter Snow Creek Site is located in a historic mining district, and in the early 1980s Hecla Limited leased 6 mining claims and performed limited exploration activities at the site.Hecla Limited terminated the mining lease in 1988. In June 2011, the EPA informed Hecla Limited that it believes Hecla Limited, among several other viablecompanies, may be liable for cleanup of the site or for costs incurred by the EPA in cleaning up the site.The EPA stated in the June 2011 letter that it has incurred approximately $4.5 million in response costs and estimated that total remediation costs may exceed $100 million.Because Hecla Limited had very limited activity at the site, we do not believe that the outcome of the claim will have a material adverse effect on our results from operations or financial position.We have not recorded a liability relating to the site as of September30,2011. Other Commitments Our contractual obligations as of September30,2011 included approximately $1.2 million for commitments relating to capital items, along with $0.4 million for various non-capital costs, at Lucky Friday and Greens Creek.In addition, our commitments relating to open purchase orders at September30,2011 included approximately $8.2 million and $1.6 million, respectively, for various capital items at the Greens Creek and Lucky Friday units, and approximately $0.3 million and $0.4 million, respectively, for various non-capital costs.We also have total commitments of approximately $7.8 million relating to scheduled payments on capital leases, including interest, for equipment at our Greens Creek and Lucky Friday units (see Note 9 for more information). We had letters of credit for approximately $0.6 million outstanding as of September30,2011 for reclamation and workers’ compensation insurance bonding.The remaining payments under the terms of theConsent Decree require third party surety for which Hecla Limited pays an annual maintenance fee.The first annual maintenance fee of $0.6 million was paid in October 2011. Other Contingencies We are subject to other legal proceedings and claims not disclosed above which have arisen in the ordinary course of our business and have not been finally adjudicated. These can include, but are not limited to, legal proceedings and/or claims pertaining to environmental or safety matters.For example, in April 2011, a fatal accident occurred at the Lucky Friday Mine which was investigated by Hecla and the Mine Safety Health Administration (“MSHA”).As a result of the MSHA investigation (the results of which have not yet been provided to us as of the date of this report), Hecla Limited may be issued enforcement actions as well as penalties (including monetary) from MSHA or other governmental agencies.Although there can be no assurance as to the ultimate disposition of these other matters, we believe the outcome of these other proceedings will not have a material adverse effect on our results from operations or financial position. 11 Note 5.Earnings Per Common Share We are authorized to issue 500,000,000 shares of common stock, $0.25 par value per share, of which 279,620,991 shares were issued and outstanding at September30,2011. The following table reconciles weighted average common shares used in the computations of basic and diluted earnings per share for the three-month and nine-month periods ended September30,2011 and 2010 (thousands, except per-share amounts): Three Months Ended September 30, Nine Months Ended September 30, Numerator Net income $ Preferred stock dividends ) Net income applicable to common shares for basic and diluted earnings per share $ Denominator Basic weighted average common shares Dilutive stock options and restricted stock Diluted weighted average common shares Basic earnings per common share Net income applicable to common shares $ Diluted earnings per common share Net income applicable to common shares $ Diluted income per share for the three and nine months ended September30,2011 and 2010 exclude the potential effects of outstanding shares of our convertible preferred stock, as their conversion and exercise would have no effect on the calculation of dilutive shares. Options to purchase 552,388 shares of our common stock were excluded from the computation of diluted earnings per share for the three-month and nine-month periods ended September30,2011.For the three-month and nine-month periods ended September30,2010, options to purchase 1,108,274 shares of our common stock were excluded from the computation of diluted earnings per share.The exercise price of the options not included in the computations of diluted earnings per share exceeded the average price of our stock during those periods and therefore would not affect the calculation of earnings per share. Note 6.Business Segments We are currently organized and managed by two reporting segments: the Greens Creek unit and the Lucky Friday unit. General corporate activities not associated with operating units and their various exploration activities, as well as discontinued operations and idle properties, are presented as “other.”Interest expense, interest income and income taxes are considered general corporate items, and are not allocated to our segments. 12 The following tables present information about reportable segments for the three and nine months ended September 30, 2011 and 2010 (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Net sales from operations to customers: Greens Creek $ Lucky Friday $ Income (loss) from operations: Greens Creek $ Lucky Friday Other ) $ The following table presents identifiable assets by reportable segment as of September30,2011 and December31,2010 (in thousands): September 30, 2011 December 31, 2010 Identifiable assets: Greens Creek $ $ Lucky Friday Other $ $ Note 7.Employee Benefit Plans We sponsor defined benefit pension plans covering substantially all U.S. employees.Net periodic pension cost for the plans consisted of the following for the three and nine months ended September30,2011 and 2010 (in thousands): Three Months Ended September 30, Pension Benefits Other Benefits Service cost $ $ $
